Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Anna M. Clayton appeals the district court’s order entering judgment for the Defendants on Clayton’s diversity action. We have reviewed the record and find no reversible error. Accordingly, we deny Clayton’s motion for appointment of counsel and affirm the judgment of the district court. Clayton v. Dickens, No. 7:08-cv-00592-gec-mfu (E.D.Va. Jan. 27, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.